Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 1 of 11
                           Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 2 of 11

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 19-sw-203
        A Red Apple iPhone Bearing IMEI Number                              )
      353055102473227 and MPD Property Number                               )
   10880996 that is currently in the possession of MPD ...                  )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B incorporated herein.




        YOU ARE COMMANDED to execute this warrant on or before                   June 7, 2019          (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to              Magistrate Judge G. Michael Harvey             .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                     .


Date and time issued:          05/28/2019 3:00 pm
                                                                                                          Judge’s signature

City and state:                 Washington, D.C.                                     G. Michael Harvey, United States Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 3 of 11
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 19-sw-203
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
          Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 4 of 11



                            ATTACHMENT A (TARGET DEVICE)

        The property to be searched is a Red Apple iPhone bearing IMEI number

353055102473227 and MPD property number 10880996 that is currently in the possession of the

Metropolitan Police Department in Washington, D.C.

                                         ATTACHMENT B

        The items to be seized are all evidence, contraband, fruits of crime, or other items, used in

the commission of a firearm offense in violation of 18 U.S.C. § 922(g) (the “TARGET

OFFENSE”), including, but not limited to: call logs, phone books, photographs, voice mail

messages, text messages, images and video, Global Positioning System data, and any other stored

electronic data that:

        (i)     reflects communications relating to the use, possession of, access to, transfer, need

for, trafficking in, or purchase of a firearm, and specifically, the firearm in this case;

        (ii)    contains photographs of firearms and specifically the firearm in this case;

        (iii)   reflects the ownership and use of the TARGET DEVICE;

        (iv)    reflects communications between Brandon Lee and other individuals who may have

assisted or provided support in the obtaining of a firearm;

        (v)     documents or contains evidence of the obtaining, secreting, transfer, expenditure,

and/or the concealment of a firearm;

        (vi)    documents or contains evidence of the illegal purchase of firearms and the locations

of those purchases; and

        (vii)   identifies google searches for firearms and firearms paraphernalia.
         Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 5 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF:

 A RED APPLE IPHONE BEARING IMEI                     No. 19-sw-203
 NUMBER 353055102473227 AND MPD
 PROPERTY NUMBER 10880996 THAT IS
 CURRENTLY IN THE POSSESSION OF
 MPD IN WASHINGTON, D.C.

  AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT FOR A CELLULAR PHONE

       I, Merissa McCaw, a Police Officer with the Metropolitan Police Department (MPD)

(hereinafter, “your affiant”), being duly sworn, depose, and state as follows:

                                       INTRODUCTION

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of a red Apple iPhone,

which bears international mobile equipment identity (IMEI) number 353055102473227 and

unique MPD property number 10880996, and which is currently in the possession of MPD in

Washington, D.C. (the “TARGET DEVICE”), as further described in Attachment A (incorporated

by reference), and the extraction from that cellular phone of electronically stored information as

described in Attachment B (incorporated by reference). The cellphone was on the person of

Brandon Lee when he was arrested by law enforcement in Washington, D.C. on April 21, 2019

after a loaded firearm was recovered from his vehicle that he was operating at the time.

       2.      This Court has the authority to issue the requested search warrant because it is a

court that has jurisdiction over the offense being investigated in this matter, which is detailed

below, and the TARGET DEVICE is present in this jurisdiction.


                                                 1
         Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 6 of 11



       3.      Your affiant has been an MPD officer for over five years and is currently assigned

to the Narcotics Special Investigations Division (NSID)’s Gun Recovery Unit (GRU). In this

capacity, your affiant has participated in dozens of investigations, arrests, and seizures of firearms

and narcotics in the District of Columbia.

       4.      Since this affidavit is being submitted for the limited purpose of obtaining a search

warrant for the TARGET DEVICE, I have not set forth every fact learned during the course of this

investigation. I make this affidavit based, in part, on my personal knowledge and observations

derived from my participation in this investigation, information provided by other law enforcement

officers, reports and data provided by other officers, which I have read and reviewed, and, in part,

upon information and belief.

                      AFFIANT’S KNOWLEDGE, TRAINING, AND
                   EXPERIENCE RELATING TO CELLULAR PHONES

       5.      Based on your affiant’s knowledge, training, and experience, a cellular telephone

or mobile telephone is a handheld wireless device used primarily for voice communication through

radio signals. These telephones send signals through networks of transmitter/receivers called

“cells,” enabling communication with other cellular telephones or traditional “land line”

telephones. A cellular telephone usually includes a “call log,” which records the telephone number,

date, and time of calls made to and from the phone.

       6.      In addition to enabling voice communications, cellular telephones offer a broad

range of capabilities. These capabilities include, but are not limited to: storing names and phone

numbers in electronic “address books;” sending, receiving, and storing text messages and email;

taking, sending, receiving, and storing still photographs and moving video; storing and playing

back audio files; storing dates, appointments, and other information on personal calendars; and

                                                  2
            Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 7 of 11



accessing and downloading information from the Internet. In this capacity, your affiant knows that

a cellular phone has capabilities that allow it to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, audio and video recording device, and personal

digital assistant (PDA), and can store information for long periods of time. Similarly, things that

have been viewed via the Internet are typically stored for some period of time on the device. Even

when a user deletes information from a cellular phone, it can sometimes be recovered with

forensics tools.

          7.    In your affiant’s training and experience, examining data stored on devices of this

type can uncover, among other things, evidence that reveals or suggests who possessed or used the

device.

          8.    Your affiant also knows that those involved in criminal activities take, or cause to

be taken, photographs of themselves, their associates, and property derived from their criminal

activities, on cellular telephones.

          9.    Your affiant has consulted with forensic cellular phone examiners who regularly

conduct examinations of cellular phones and has learned that conducting cellular phone

examinations is a highly technical process using specific tools for which the examiners receive

training.

                       AFFIANT’S KNOWLEDGE OF CELLPHONES
                      REGARDING THE POSSESSION OF FIREARMS

          10.   Based on your affiant’s knowledge, training, and experience, many cell phones

have picture-taking devices on them. My law enforcement training and experience indicates that

people who possess firearms like to take pictures of themselves with firearms to prove ownership

or possession of a particular firearm to their associates and friends. They will use a camera, cell

                                                 3
         Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 8 of 11



phone with a camera, tablets with a camera and or personal computers to photograph and store

photographs of firearms or themselves holding the firearm. These pictures or videos are excellent

evidence of illegal gun possession and a target’s familiarity with or access to firearms.

       11.     Moreover, cellphones can contain communications relating to the acquisition of

firearms by those who cannot possess firearms legally, including the transmission of photographs

of firearms available for purchase, with accompanying price information.

                   IDENTIFICATION OF THE TARGET DEVICE TO
                BE EXAMINED AND REQUESTED SEARCH WARRANT

       12.     The TARGET DEVICE to be searched is a cellphone, as described in Attachment

A, which was recovered by MPD on April 21, 2019, following the lawful arrest of Brandon LEE

on a firearm charge, and which bears IMEI number 353055102473227 and unique MPD property

number 10880996 that was assigned to the TARGET DEVICE once it was taken into MPD

evidence immediately upon LEE’s arrest.

       13.     Your affiant is aware that on April 24, 2019, a grand jury for the U.S. District Court

for the District of Columbia returned an Indictment that charged LEE with one count of possession

of a firearm and ammunition by a person previously convicted of a crime punishable in excess of

twelve months in the matter of United States v. Brandon Lee, 19-cr-140-RMC and alleged LEE’s

unlawful possession of a firearm and ammunition on April 21, 2019, as discussed herein.

      14.       As discussed further below, your affiant believes that there is probable cause that

the TARGET DEVICE (as described in Attachment A, as incorporated herein), contains evidence

of the offense of possession of a firearm and ammunition by a person previously convicted of a

crime punishable in excess of twelve months, in violation of 18 U.S.C. § 922(g) (“TARGET

OFFENSE”) (as described in Attachment B, as incorporated herein).

                                                 4
         Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 9 of 11



                                        PROBABLE CAUSE

       15.     On April 21, 2019, members of the Narcotics and Special Investigations Division

(NSID)’s Gun Recovery Unit (GRU), including your affiant, were on patrol in the 2300 block of

Good Hope Road, Southeast, Washington, D.C., when they observed a silver Mercedes (Virginia

Tag: 49675K) with heavy window tint.

       16.     While preparing to conduct a traffic stop on the vehicle, the driver and sole

occupant of the vehicle, later determined to be Brandon LEE, pulled into the 2300 block of

Altamont Place, Southeast in Washington, D.C., pulled over, and parked the vehicle. A subsequent

check of the vehicle confirmed that the vehicle was registered to LEE.

       17.     Officers conducted the traffic stop and made contact with LEE. Officers asked LEE

to step out of the vehicle, to which he refused. LEE was assisted by officers out of the vehicle.

While a WALES/NCIC check of LEE was being conducted and the Notice of Infraction for the

window tint was being completed, a MPD canine officer and his K9 arrived on scene and

conducted an outer sweep of the aforementioned vehicle. The K9 gave a trained indication on the

vehicle for the presence of firearms.

       18.     While searching the vehicle, officers recovered a black semi-automatic pistol from

the center console of the vehicle occupied by LEE. LEE was placed under arrest and transported

to the Sixth District for processing.

       19.     The firearm recovered was a black in color Smith & Wesson, M&P9C, .9

millimeter semi-automatic pistol and loaded with one round in the chamber and eleven rounds in

the magazine. A review of LEE’s criminal history indicates a prior conviction for “Robbery While

Armed Pistol” in District of Columbia Superior Court matter 2007-CF3-20853, which is an offense


                                               5
        Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 10 of 11



punishable in excess of twelve months. Your affiant is also aware that there are no gun

manufacturers in the District of Columbia.

                     ANTICIPATED EVIDENCE ON TARGET DEVICE

       20.     The execution of a search warrant on the TARGET DEVICE would allow law

enforcement to, among other things, obtain information that: (i) reflects communications relating

to the use, possession of, access to, transfer, need for, trafficking in, or purchase of a firearm, and

specifically, the firearm in this case; (ii) contains photographs of firearms and specifically the

firearm in this case; (iii) reflects the ownership and use of the TARGET DEVICE; (iv) reflects

communications between Brandon LEE and other individuals who may have assisted or provided

support in the obtaining of a firearm; (v) documents or contains evidence of the obtaining,

secreting, transfer, expenditure, and/or the concealment of a firearm; (vi) documents or contains

evidence of the illegal purchase of firearms and the locations of those purchases; and (vii) identifies

google searches for firearms and firearms paraphernalia.

                                          CONCLUSION

       21.     Based upon the above-referenced facts, your affiant asserts that there is probable

cause to believe that the TARGET DEVICE (as described in Attachment A) contains evidence of

the TARGET OFFENSE (as described in Attachment B).

       22.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41. I further request that the Court permit the

search warrant to be executed at any time given that the TARGET DEVICE is contained on the




                                                  6
Case 1:19-sw-00203-GMH Document 1 Filed 05/27/19 Page 11 of 11
